DETAILED ACTION
This is an Office action based on application number 16/652,183 filed 30 March 2020, which is a national stage entry of PCT/JP2018/036037 filed 27 September 2018, which claims priority to JP2018-181115 filed 27 September 2018 and JP2017-191818 filed 29 September 2017. Claims 1-5 are pending.
Amendments to the claims, filed 30 March 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al. (US Patent Application Publication No. US 2009/0086326 A1) (Hamamoto) in view of Baetzold et al. (US Patent Application Publication No. US 2009/0004478 A1) (Baetzold).

Reference is made to FIG. 1 of Hamamoto, reproduced below:

    PNG
    media_image1.png
    276
    459
    media_image1.png
    Greyscale

Regarding instant claim 1, Hamamoto discloses a hardcoat layer <2> provided on at least one side of a transparent film substrate <1>, wherein the hardcoat layer contains fine particles that impart an irregular surface to the hardcoat layer (paragraphs [0014; 0037]).
	Hamamoto further discloses that the fine particles form irregularities with an average slope angle Θa of 0.4 to 1.5º (paragraph [0016]), which is construed to overlap the average tilt angle Θa recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Hamamoto further illustrates one example encompassed by the scope of the invention having a glossiness of 52.0, a Θa of 1.490º, and an Sm of 47 µm (TABLE 2 – Example 7). Said glossiness is measured according to JIS K 7105 at a measurement angle of 60º (paragraph [0178]). Sm represents the average spacing of the irregularities (paragraph [0179]).
	Hamamoto further discloses that any type of surface treatment may be performed on the hardcoat layer <2> to increase the adhesion between the film substrate <1> and the hardcoat layer <2> (paragraph [0103]).
	Hamamoto is silent with regard to the adhesive layer laminated on the surface of the base material on a side opposite to the uneven surface.
	Hamamoto further suggests that the entirety of the structure should be transparent (paragraph [0112])
	However, Baetzold discloses that a hardcoat film is used to protect a substrate, wherein an adhesive is used to adhere the hardcoat film to the substrate that is to be protected (paragraph [0081]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use an adhesive layer, as prescribed by Baetzold, to adhere the hardcoat layer <2> to the transparent film substrate <1> of Hamamoto. The motivation for doing so would have been that such an adhesive would necessarily increase the adhesion between the hardcoat layer <2> and the film substrate layer <1> desired by Hamamoto. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Hamamoto to obtain the invention as specified by the instant claims.

Regarding instant claim 2, Hamamoto further discloses that the hardcoat layer is comprised of two or more layers (paragraph [0037]).
	Since the prior art combination forms a hardcoat layer in combination with an adhesive layer, it is the Examiner’s position that the prior art combination encompasses an embodiment wherein the structure comprises two or more laminate units each including the hardcoat layer and the adhesive layer.

Regarding instant claim 3, Hamamoto is silent with regard to a release treatment layer formed on the uneven surface of the base material.
	However, Baetzold illustrates a hardcoat film article in FIG. 3, reproduced below:

    PNG
    media_image2.png
    351
    468
    media_image2.png
    Greyscale

	Baetzold illustrates that hardcoat film article <300> including a cured hardcoat layer <310>, a release liner <312>, and an adhesive layer <316> on the opposite surface of the cured hardcoat layer (paragraph [0082]).
	Said release liner <312> is construed to meet the claimed release treatment layer.
	Furthermore, in the prior art combination, the adhesive layer is construed to be formed on the side opposite of the irregular surface of the hardcoat layer; therefore, the release liner, formed on the opposite side of the adhesive layer, is construed to be formed on the irregular surface of the hardcoat layer.
	Baetzold discloses that the cured hardcoat layer is formed on the release liner prior to transferring the hardcoat layer to a substrate to be protected (paragraph [0047]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the release liner of Baetzold on the hardcoat structure of Hamamoto. The motivation for doing so would have been that said release liner provides a support structure onto which the hardcoat layer can be formed prior to application onto a substrate to be protected. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Hamamoto to obtain the invention as specified by the instant claim.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto in view of Baetzold as applied to claim 1 above, and further in view of Shimokawa et al. (WIPO International Publication No. WO 2009/113537 A1 with citations taken from the provided machine translation) (Shimokawa).

Regarding instant claims 4-5, Hamamoto in view of Baetzold discloses adhesive film comprising a base material and an adhesive layer, as cited above.
	Hamamoto in view of Baetzold does not explicitly disclose the specific adhesive composition of the claims.
	However, Shimokawa discloses an adhesive composition for optical members comprising a (meth)acrylic polymer having a storage elastic modulus at 23ºC of 20,000 to 500,000 Pa (paragraphs [0011; 0012; 0017]).
	While there is no disclosure in Shimokawa that the storage elastic modulus is measured by dynamic viscoelasticity measurement under a condition of a shear strain at a frequency of 1 Hz, absent evidence of criticality regarding how the (property) is measured and given that the storage elastic modulus falls within the range presently claimed, it is the Examiner's position that Shimokawa meets the requirement of the claimed storage elastic modulus limitation.
	Shimokawa teaches that a layer produced from such an adhesive is capable of suppressing yellowing, foaming peeling, and the like in a high-temperature and a high-humidity environment (paragraph [0028]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive of Shimokawa as the adhesive composition in the structure of Hamamoto in view of Baetzold. The motivation for doing so would have been that such an adhesive is readily usable in optical members and is capable of suppressing yellowing, foaming peeling, and the like in a high-temperature and a high-humidity environment.
	Therefore, it would have been obvious to combine Shimokawa with Hamamoto in view of Baetzold to obtain the invention as specified by the instant claims.

Conclusion
Daigaku et al. (WIPO International Publication No. WO 2014/034579 A1) discloses a surface protection sheet having n number of layers of adhesive sheets having a base layer and an adhesive agent layer (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/18/2022